MANDATE
                 The Fourteenth Court of Appeals
                               NO. 14-16-00482-CV

Ken Bigham and Tracy Hollister,            Appealed from the 80th District Court
Appellants                                 of Harris County. (Tr. Ct. No. 2007-
                                           55020).      Memorandum      Opinion
v.
                                           delivered Per Curiam.
Southeast Texas Environmental LLC, Et
Al, Appellees
TO THE 80TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on January 26, 2017, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

       Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on March 15, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Ken Bigham and Tracy Hollister.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, January 26,
2017.